OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE.
Mi idea es que la fianza prematuramente expedida era en-teramente nula, y, por tanto, insuficiente para sostener el embargo. Si, según ba resuelto el Tribunal, la fianza servía para cualquier fin por el término de cinco días, en forma similar serviría para seis, y así sucesivamente, ad infinitum. La idea de una fianza es para proteger al demandado, y aquí él no tendría a mi juicio recurso alguno contra la fianza según fué originalmente radicada. Así, pues, el embargo debió ser anulado.